Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Ken-Ichi Hattori on 13 May 2021.

The application has been amended as follows: 
Claim 3. (Currently amended) A manufacturing method for a step drill including:
a small-diameter portion having a first cutting edge at a tip portion of the small-diameter portion;
a tapered step portion connected to the axial rear end of the small-diameter portion and having a second cutting edge;
a groove formed with a constant lead from the small-diameter portion to the step portion and recessed toward the axis of the small-diameter portion; and
a convex blade part formed at the circumferential end of the first cutting edge and convex in the direction of rotation of the small-diameter portion, 
the manufacturing method comprising:
a groove grinding step which is a step of grinding the groove and at which [[a]] the convex blade part convex in the direction of rotation of the small-diameter portion is formed on the circumferential end side of the first cutting edge,
wherein the groove grinding step includes a first step of grinding a first ground portion forming an area embracing the second cutting edge of the step portion and a second step of grinding a second ground portion forming an area on the heel side of the step portion relative to the first ground portion, and
wherein the convex blade part is formed by performing grinding with the first ground portion and the second ground portion intersecting with each other in two passes, the first step and the second step, of grinding.

Drawings
Figure 4(b) should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Reasons for Allowance
Claims 1-6 are allowed.   Claims 1 and 3 are the independent claims.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is U.S. Patent Publication 2015/0093205 A1 to Krenzer, which discloses a step drill 1 comprising: a small-diameter portion (right side in figure 1) having a first cutting edge 13 at a tip portion 11 of the small-diameter portion; a tapered step portion 7 connected to the axial rear end of the small-diameter portion and having a second cutting edge 9; and a groove 27 formed with a constant lead from the small-diameter portion to the step portion and recessed toward the axis of the small-diameter portion, wherein the groove includes a first ground portion (at 23 and 31) forming an area embracing the second cutting edge of the step portion and a second ground 
Suffice it to say, the patent to Krenzer does not disclose “wherein the first cutting edge includes a convex blade part formed on the circumferential end side of the first cutting edge and convex in the direction of rotation of the small-diameter portion” or “wherein the convex blade part is formed by the portion of intersection between the first ground portion and the second ground portion” as claimed in independent claim 1, or “a convex blade part formed at the circumferential end of the first cutting edge and convex in the direction of rotation of the small-diameter portion”, “the convex blade part convex in the direction of rotation of the small-diameter portion is formed on the circumferential end side of the first cutting edge, or “wherein the convex blade part is formed by forming grinding with the first ground portion and the second ground portion intersecting with each other in two passes, the first step and the second step, of grinding” as claimed in independent claim 3, and as such does not anticipate the instant invention as disclosed in independent claims 1 and 3.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of Krenzer, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claims 1 and 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A. GATES whose telephone number is (571)272-5498.  The examiner can normally be reached on M-Th 9-6, Alt Fr 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        13 May 2021